t c summary opinion united_states tax_court james a and nancy b wiese petitioners v commissioner of internal revenue respondent docket no 16545-04s filed date james a wiese and nancy b wiese pro sese albert b kerkhove and j anthony hoefer for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure the deficiency is attributable solely to the alternative_minimum_tax amt prescribed by sec_55 the only issue for decision is whether petitioners are liable for the amt as determined by respondent in the notice_of_deficiency regrettably for petitioners we hold that they are some of the facts have been stipulated and they are so background found at the time that the petition was filed petitioners resided in iowa city iowa pursuant to extensions petitioners timely filed a joint form_1040 u s individual_income_tax_return for using the cash_method_of_accounting on their return petitioners claimed personal exemptions for themselves and for the disabled brother of petitioner james a wiese together the three exemptions served to decrease petitioners’ taxable_income by dollar_figure in addition petitioners itemized their deductions on schedule a itemized_deductions included on schedule a were deductions for the following expenses medical and dental expenses in excess of percent of petitioners’ adjusted_gross_income in the amount of dollar_figure state_and_local_income_taxes in the amount of dollar_figure and real_estate_taxes in the amount of dollar_figure on line of form_1040 petitioners reported taxable_income in the amount of dollar_figure using the tax table petitioners reported tax of dollar_figure which they listed on line of their return see sec_1 a c petitioners neither completed nor attached to their return form_6251 alternative minimum tax-individuals nor did they report any liability for the amt on their return respondent issued a notice_of_deficiency to petitioners for the taxable_year in the notice_of_deficiency respondent did not disallow any of the deductions or exemptions claimed by petitioners on their form_1040 for the purpose of the income_tax imposed by sec_3 see sec_1 c rather respondent determined that petitioners are liable for the amt under sec_55 in the amount of dollar_figure typically amt would be reported on line of form_1040 respondent computed the amt in the following manner form_1040 line plus adjustments and preferences medical dental expenses state local_income_taxes real_estate_taxes alternative_minimum_taxable_income less exemption_amount taxable_excess applicable amt rate tentative_minimum_tax less regular tax3 amt dollar_figure big_number big_number big_number -big_number big_number big_number - dollar_figure line of form_1040 represents adjusted_gross_income less itemized_deductions as reported by petitioners on their return line precedes the line on which personal exemptions are claimed thus the amt computation effectively serves to disallow all personal exemptions medical_expenses in excess of percent but less than percent of adjusted_gross_income as reported by petitioners on their return as reported by petitioners on line of their return although respondent’s computation of the amt in the notice_of_deficiency refers to adjustments and preferences petitioners did not have any items of tax preference within the meaning of that term as defined by sec_57 petitioners filed a petition challenging respondent’s deficiency determination petitioners contend that the amt should not apply to them under the circumstances of their case and they ask for a waiver from such tax on equitable grounds in this regard petitioners point out that they had no items of tax preference in petitioners also point out that they are neither wealthy nor the high-income taxpayers for whom the amt was intended having faced a financially-disastrous business failure in the mid-1990s from which they are still struggling to recover petitioners further point out that the state_and_local_income_taxes and real_estate_taxes in issue represent accrued but unpaid taxes from the 1990s that petitioners were only finally able to pay in after making substantial catch-up payments in petitioners’ view petitioners had no ability to influence the timing of these payments which represent normally hard tax-deductible items when paid in cash discussion3 our analysis necessarily begins with sec_55 the section of the internal_revenue_code that imposes the amt initially we note that the amt is imposed in addition to the regular_tax and that the regular_tax is as relevant herein the income_tax computed on taxable_income by reference to the tax table see sec_55 c see also sec_26 in petitioners’ case the regular_tax is dollar_figure which is the amount that petitioners reported on line of their form_1040 pursuant to sec_55 the amt is the difference between the tentative_minimum_tax and the regular_tax as relevant herein the tentative_minimum_tax i sec_26 percent of the excess of we decide the issue in dispute without regard to the burden_of_proof see sec_7491 rule a 503_us_79 290_us_111 a taxpayer's alternative_minimum_taxable_income over an exemption_amount of dollar_figure see sec_55 b d a i sec_55 defines the term alternative_minimum_taxable_income as relevant herein the term alternative_minimum_taxable_income means the taxpayer's taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57 as previously stated petitioners had no items of tax preference in accordingly alternative_minimum_taxable_income means petitioners’ taxable_income determined with the adjustments provided in sec_56 petitioners’ taxable_income for was dollar_figure which is the amount that petitioners reported on line of their form_1040 as relevant herein the adjustments provided in sec_56 are threefold first sec_56 provides that in computing alternative_minimum_taxable_income no deduction shall be allowed for any state_and_local_income_taxes or real_estate_taxes second sec_56 provides that medical and dental expenses shall be deductible in computing alternative_minimum_taxable_income only to the extent that such taxable_income is defined by sec_63 as relevant herein taxable_income means adjusted_gross_income less schedule a itemized_deductions and personal exemptions expenses exceed percent of the taxpayer’s adjusted_gross_income third sec_56 provides that no personal exemptions shall be allowed in computing alternative_minimum_taxable_income the effect of sec_56 b b and b e is to increase petitioners’ taxable_income by dollar_figure the amount claimed by petitioners on their schedule a for state_and_local_income_taxes dollar_figure and real_estate_taxes dollar_figure dollar_figure the amount claimed by petitioners on their schedule a for medical and dental expenses that exceeded percent but not percent of their adjusted_gross_income and dollar_figure the amount claimed by petitioners on their form_1040 for the value of three personal exemptions the total of these three adjustments is dollar_figure after taking into account the foregoing three adjustments petitioners’ alternative_minimum_taxable_income for equals dollar_figure ie taxable_income of dollar_figure plus adjustments of dollar_figure alternative_minimum_taxable_income exceeds the respondent’s computation in the notice_of_deficiency of alternative_minimum_taxable_income shortcuts the statutory formula thus respondent’s computation begins with petitioners’ adjusted_gross_income less schedule a itemized_deductions ie dollar_figure thereby ignoring personal exemptions however respondent compensates for this omission by not including personal exemptions within adjustments and preferences respondent’s computation therefore yields the same amount of alternative_minimum_taxable_income as does the statutory formula ie dollar_figure applicable exemption_amount of dollar_figure by dollar_figure see sec_55 petitioners’ tentative_minimum_tax is therefore percent of the taxable_excess ie percent of dollar_figure or dollar_figure see sec_55 because the tentative_minimum_tax exceeds the regular_tax of dollar_figure petitioners are liable for the amt in the amount of such excess ie dollar_figure less dollar_figure or dollar_figure see sec_55 petitioners do not challenge the mechanics of the foregoing computation rather as previously stated petitioners contend that the amt should not apply to them under the circumstances of their case and they ask for a waiver from such tax on equitable grounds including the fact that they had no items of tax preference the clearest expression of legislative intent is found in the actual language used by congress in enacting legislation as the supreme court stated there is no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook to give expression to its wishes 310_us_534 see 101_tc_196 controlling effect will generally be given to the plain language of a statute unless to do so would produce absurd or futile results again as the supreme court stated in the absence of a clearly expressed legislative intention to the contrary the language of the statute itself must ordinarily be regarded as conclusive 481_us_454 citations and internal quotation marks omitted in other words if the terms of a statute are unambiguous then in general ‘judicial inquiry is complete ’ id quoting 449_us_424 the statutory scheme governing the imposition and computation of the alternative_minimum_tax is clear and precise and leaves on these facts no room for interpretation okin v commissioner tcmemo_1985_199 affd per curiam 808_f2d_1338 9th cir thus there is no justification in the instant case to ignore the plain language of the statute particularly where as here we have a complex set of statutory provisions marked by a high degree of specificity 83_tc_742 the amt serves to impose a tax whenever the sum of specified percentages of the excess of alternative_minimum_taxable_income over the applicable exemption_amount exceeds the regular_tax for the taxable_year see sec_55 b a c d a cf huntsberry v commissioner supra pincite alternative_minimum_taxable_income essentially means the taxpayer’s taxable_income for the taxable_year determined with the adjustments provided in sec_56 and increased by the amount of items of tax preference described in sec_57 in huntsberry v commissioner supra we held that tax_preferences are a significant but not necessarily an indispensable component of alternative_minimum_taxable_income accordingly the taxpayers in that case were held liable for the amt computed in accordance with the specific provisions of sec_55 notwithstanding the fact that the taxpayers did not have any items of tax preference for the taxable_year in issue see klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir the same result applies in the present case if congress had intended to tax only items of tax preference it would have defined alternative_minimum_taxable_income differently for example solely by reference to items of tax preference instead congress provided for a tax measured by a broader base namely alternative_minimum_taxable_income in which items of tax preference are included merely as potential components we are cognizant of the inequity that petitioners perceive in the application of the amt under the circumstances of their case however regarding whether it is fair that they should be liable for the amt we are reminded of one of our recent cases 124_tc_165 in that case the taxpayers became liable for amt in excess of dollar_figure based on their exercise of incentive stock_options however the stock acquired upon the exercise of those options subsequently lost all of its value the taxpayers argued that under those circumstances application of the amt was unfair although not unsympathetic to the taxpayers’ plight the court responded id pincite as follows the unfortunate consequences of the amt in various circumstances have been litigated since shortly after the adoption of the amt in many different contexts literal application of the amt has led to a perceived hardship but challenges based on equity have been uniformly rejected see eg 72_f3d_938 1st cir affg tcmemo_1995_51 808_f2d_1338 9th cir affg tcmemo_1985_199 84_tc_179 83_tc_742 prosman v commissioner tcmemo_1999_87 klaassen v commissioner tcmemo_1998_241 affd without published opinion 182_f3d_932 10th cir in 259_f3d_881 7th cir affg 114_tc_399 the court_of_appeals for the seventh circuit commented it is not a feasible judicial undertaking to achieve global equity in taxation and if it were a feasible judicial undertaking it still would not be a proper one equity in taxation being a political rather than a jural concept we believe that here too the solution must be with congress petitioners’ materials show that congress is well aware of the claimed inequities resulting from the application of the amt and has so far declined to act see also sec_7442 50_tc_567 the tax_court is not a court of equity the power to legislate is exclusively the power of congress and not of this court or any other court affd 414_f2d_265 10th cir 31_tc_141 this court does not have the powers of a court of equity it has only the powers which have been expressly conferred by the congress absent some constitutional defect we are constrained to apply the law as written see 736_f2d_1168 7th cir affg 80_tc_783 and we may not rewrite the law because we may deem its effects susceptible of improvement see 516_us_235 quoting 464_us_386 accordingly petitioners’ appeal for relief must in this instance be addressed to their elected representatives the proper place for a consideration of petitioner’s complaint is the halls of congress not here 40_tc_436 affd 331_f2d_422 7th cir conclusion petitioners impress us as conscientious taxpayers who take their tax responsibilities seriously and follow the rules unfortunately for them we are constrained by the law as discussed above to hold that they are liable for the amt as determined by respondent in the notice_of_deficiency reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent petitioners should regard as their good fortune the fact that respondent did not determine amt for if as suggested by petitioners they claimed significant state_and_local_income_taxes and real_estate_taxes on their return for that year in this regard suffice it to say that the commissioner’s acceptance of a taxpayer’s return for a prior year does not estop or otherwise preclude the commissioner from raising the issue in a return for a subsequent year e g ekren v commissioner tcmemo_1986_509 and cases cited at n
